Citation Nr: 0737760	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for a heart 
murmur, has been received.

2.  Whether new and material evidence, sufficient to reopen 
the claim of entitlement to service connection for a back 
disability, has been received.

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for residuals of a 
fracture of the right foot/toes.

5.  Entitlement to service connection for residuals of a 
fracture of the left foot/toes.

6.  Entitlement to service connection for a right eye 
disorder.

7.  Entitlement to service connection for a disorder 
manifested by balance problems.






REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.  

This case has previously come before the Board.  In November 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a back 
disability, a right eye disorder, and a disability of the 
feet/toes are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a heart murmur was denied in an 
April 1972 rating decision.  The veteran did not file a 
notice of disagreement.  That decision is final.




2.  The evidence added to the record since the April 1972 
rating decision in regard to a heart murmur is cumulative or 
redundant, and does not relate to an unestablished fact 
necessary to substantiate the claim.  

3.  Service connection for a low back disorder was denied in 
an April 1972 rating decision.  The veteran did not file a 
notice of disagreement.  That decision is final.  

4.  The evidence presented since the April 1972 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and is relevant and probative of the 
issue regarding service connection for back disorder. 

5.  A disorder manifested by balance problems was not 
manifest in service and is not attributable to service, to 
include as a residual of any in-service concussion.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the April 1972 rating decision which denied service 
connection for a heart murmur and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2007).

2.  New and material evidence has been presented since the 
April 1972 rating decision which denied service connection 
for a back disorder and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2007).

3.  A disability manifested by balance problems was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT (VCAA) - DUTY TO NOTIFY

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on December 1, 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on December 1, 2006 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statement of the case issued in April 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VETERANS CLAIMS ASSISTANCE ACT (VCAA) - DUTY TO ASSIST

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-

connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  VA examinations are of 
record, to include a pertinent April 2004 examination report.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was afforded a VA medical examination 
in April 2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that in regard to the application to reopen 
the claim of entitlement to service connection for a back 
disability, the Board is reopening the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  



I. New & Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The claim was filed in 
May 2002.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Back

Service connection for a back disorder was denied in an April 
1972 rating decision.  The veteran was informed of the 
determination and of his right to appeal.  In the absence of 
a notice of disagreement, the decision became final.  At the 
time of the prior denial, there was in-service evidence of a 
lumbar strain, but there was a lack of competent evidence of 
a current back disability.  Since that determination, the 
veteran has applied to reopen his claim.  On VA examination 
April 2004, the diagnosis was chronic low back pain secondary 
to lumbar strain.  A December 2005 VA treatment record notes 
that x-ray examination of the lumbar spine in April 2004 
showed mild narrowing of L1-3 disc spaces, marginal 
osteophtyes at L1-4, and minimal retrolisthesis (4-5mm) L2 on 
L3, degenerative in nature.  

Based upon the reasoning behind the denial, no current 
disability, this evidence relates to an unestablished fact 
necessary to substantiate the claim and is relevant and 
probative of the issue at hand.  Accordingly, the claim is 
reopened.

Heart Murmur

Initially, the Board observes that the amended definition of 
new and material evidence, codified at 38 C.F.R. § 3.156(a), 
is not liberalizing and does not serve as a basis to reopen 
the claim.

The issue of entitlement to service connection for a heart 
murmur was previously addressed and denied by the AOJ in 
April 1972.  At the time of the prior decision in April 1972, 
the record included the service records, to include the May 
1971 separation examination report noting a physical murmur 
of the heart, the claim and VA examination reports.  The 
evidence was reviewed and the claim of entitlement to service 
connection for a heart murmur was denied.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record included the 
September 1965 service entrance examination report showing 
that the heart, lungs and chest, and vascular system were 
normal.  Records, dated in May 1969 and July 1969, reflect 
complaints of chest pain and tightness.  The chest was noted 
to be clear and examination was normal.  The May 1971 
separation examination report notes a physical heart murmur.  
Post service, there was no evidence showing that he had a 
heart murmur or cardiovascular disorder.  The February 1972 
VA examination report specifically noted no audible murmurs 
and no cardiovascular disorder.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a heart 
murmur.  The evidence submitted since the prior final denial 
in April 1972 is not new and material.  Essentially, the 
evidence added to the record since the last final rating 
decision consists of VA treatment records, and the veteran's 
statements.  The fact that the veteran was noted to have had 
a heart murmur during service had already been established.  
Thus, the records added to the record, to include a VA 
treatment record, dated in January 2006 noting a history of a 
heart murmur, are not new and material.  The Board notes that 
a November 2005  VA treatment records notes no chest pain or 
palpitations or diaphoresis, and a May 2002 VA examination 
report and a February 2006 VA treatment record specifically 
note the heart had a regular rhythm and rate, and was without 
murmur, rubs, or gallops.  

In summary, at the time of the prior denial, the evidence 
showed that while a heart murmur was noted during service, 
post-service the veteran did not have a heart murmur.  Since 
that determination, there remains no competent evidence that 
the veteran has a current disability manifested by a heart 
murmur.  The evidence added to the file since the final prior 
rating decision in April 1972 is not new and material.  
Consequently, the application to reopen the claim of 
entitlement to service connection for a heart murmur is 
denied. 

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for organic disease of the nervous system 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1101; 38 
C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran is a combat 
veteran.  His DD Form 214 reflects his decorations and awards 
include a Purple Heart Medal.  However, the fact that the 
competent evidence shows no residuals of a claimed in-service 
concussion obviates the need for a discussion of the 
provisions of 38 U.S.C.A. § 1154(b).  

In addition, the Board notes that, generally, a veteran is 
presumed to have entered service in sound condition as to his 
or her health.  See 38 U.S.C.A. §§ 1111, 1132 (West 1991); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:  [E]very veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The Board notes that while the veteran indicated that he had 
had dizziness and fainting spells on the accompanying medical 
history to the September 1965 service entrance examination 
report, there is no notation of any disability manifested by 
balance problems/dizziness or fainting spells.  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  There is no evidence that 
the veteran had a disability manifested by balance 
problems/dizziness at service entrance.  The competent 
evidence does not attribute a disability manifested by 
balance problems/dizziness to service and we are unable to 
conclude that a disability manifested by balance 
problems/dizziness existed prior to service.  These findings 
are fully supported by the record.  

In a May 2003 notice of disagreement, the veteran asserted 
that he sustained two skull fractures, both during service in 
Vietnam, one in 1967 in association with having been blown 
off of the top of a trac vehicle, and another for which he 
was hospitalized in 1969.  He asserts that he has had balance 
and vision problems ever since the skull injuries.  

Service medical records reflect that in April 1970, the 
veteran hit his head when he fell off of a truck.  An April 7 
entry notes that he was hospitalized after striking the 
occiput and claimed loss of consciousness.  No neurological 
findings or symptoms were noted to have developed, and after 
observation for four days he was noted to be asymptomatic.  
No headaches were noted at discharge, and the diagnosis was 
head trauma, no concussion.  An April 11 entry reflects 
complaints of headache and a sick stomach following ingestion 
of two beers and four Darvon the previous evening.  The plan 
was noted to be to continue with the Darvon, and 24 hours of 
bed rest was prescribed.  At separation in May 1971, 
neurologic examination was normal.  On the accompanying 
medical history, he indicated that he had or had had 
dizziness or fainting spells.  In the physician's summary, 
dizziness and fainting spells in association with needles, 
and a history of concussion in Vietnam was noted with no 
sequelae.  

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  He is competent to report that he had 
dizziness or fainting spells during service.  His statements, 
however, do not constitute competent medical evidence that a 
disorder manifested by balance problems/dizziness is a result 
of service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The Board notes that the only 
documented head injury is in April 1970, and no concussion 
was specifically noted at that time.  Regardless, the most 
probative evidence establishes that the veteran has no 
residuals of any concussion sustained during service, be it 
in 1967, 1970, or at any other time during service.  In that 
regard, the Board notes that while the April 2004 VA examiner 
entered a diagnosis of past history of concussion, no 
evidence of any residuals secondary to a concussion were 
specifically noted.  The examiner unequivocally stated that 
it was not likely that the veteran's symptoms of dizziness 
were secondary to a concussion or a post concussion syndrome.  
The basis for the opinion included the fact that the veteran 
had no neurologic sequale at the time of the May 1971 
separation examination.  Such evidence is far more probative 
than the veteran's unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a heart murmur is denied.  

The application to reopen the claim of entitlement to service 
connection for a back disability is granted.  

Service connection for a disability manifested by balance 
problems is denied.  


REMAND

Initially, the Board notes that the veteran is a combat 
veteran and his decorations and awards include a Purple Heart 
Medal.  He asserts that he has a back disability, a 
disability of the feet/toes, and a right eye disability.  

In regard to the back, the Board notes that in a May 2003 
notice of disagreement, the veteran stated that he was blown 
off of the top of a trac vehicle during service in 1967, 
which resulted in a back injury, and that he has had back 
pain since that time.  Service medical records document a 
lumbosacral sprain in July 1968.  The spine was noted to be 
normal in May 1969 and at separation in May 1971.  On the 
accompanying medical history to the May 1971 separation 
examination report, the veteran indicated that he had 
recurrent back pain.  

On VA examination in April 2004, the diagnosis was chronic 
low back pain secondary to lumbar strain.  The examiner 
opined that it was not likely that the veteran's low back 
pain was directly related to the injury described in 1967.  
The following rationale was provided:

Review of the service medical records show an 
orthopedic consultation from a few years 
after the back injury, which showed no 
evidence of orthopedic back disease.  This 
included a full range of motion testing and 
full assessment for pain as well as a 
lumbosacral x-ray showing no abnormality.  
There was no history of back fracture and 
there was no history of back surgery.  

The Board notes the above findings are not contained in the 
veteran's service medical records.  Rather, these findings 
appear to be attributable to a post service VA examination in 
January 1972.  In addition, while the examiner opined that 
the veteran's current lumbar strain was not related to an 
injury that occurred in 1967, there is no opinion in regard 
to whether a lumbar disorder is related to the documented 
lumbar strain during service in 1968.  

In addition, the Board notes that on VA examination for post-
traumatic stress disorder (PTSD) in April 2004, it was noted 
that the veteran was hospitalized for his back in the 
seventies, eighties, and nineties, as well as in 1967 after 
having been blown off of a trac vehicle.  These records of 
treatment have not been associated with the claims file.  The 
Board notes that a November 2005 VA treatment record reflects 
that x-ray examination of the lumbar spine in April 2004 
showed mild narrowing of L1-3 disc spaces, marginal 
osteophtyes at L1-4, and minimal retrolisthesis (4-5mm) L2 on 
L3, degenerative in nature.  The assessment was very long 
history of back pain, with some documented pathology.  The 
Board notes that a February 2006 VA treatment record notes he 
had shrapnel removed from his back.  

In regard to the feet, the Board notes that the veteran 
asserted in a May 2003 notice of disagreement that his toes 
were fractured in January 1968 when a 96-pound 155mm 
projectile fell on his feet, and that he was treated in the 
field by the battery medics.  

The September 1965 service entrance examination report shows 
that the feet were normal.  A July 1968 record notes a small 
corn on the right 5th toe.  At separation in May 1971, the 
feet were normal.  On the accompanying medical history, he 
denied a history of broken bones and foot trouble.  

A January 1972 VA examination report notes normal big toe 
dorsiflexion tension test, dorsiflexion, plantar flexion, and 
resistance test of the feet.  Reflexes of the patella tendon 
and Achilles tendon were equal, bilaterally, and active.  

A May 2005 VA treatment record reflects complaints of diffuse 
foot pain, with a diagnosis of arthralgia.  Some evidence on 
x-ray examination of old fractures to the metatarsals was 
noted.  There is insufficient evidence to determine whether a 
disorder of the right or left foot is related to service.  
38 C.F.R. § 3.326.  

As for the right eye, the Board notes that ultimately, the 
benefit the veteran is seeking is service for a visual 
impairment on the right.  The Board notes that in a May 2003 
notice of disagreement, he asserted that a right eye 
disability is a result of concussions sustained during 
service in 1967 and 1969 in Vietnam.  

The September 1965 service entrance examination report shows 
that the eyes were normal.  Visual acuity was 20/20 on the 
right and 20/20 on the left.  An October 1969 record notes he 
hit his eye with a wrench.  Fundiscopic examination was 
normal and no blood was noted.  The impression was traumatic 
iritis and conjunctivitis.  On ophthalmologic examination, 
the impression was corneal abrasion to the right eye.  

In April 1970, the veteran hit his head when he fell off of a 
truck.  An April 7 entry notes that he was hospitalized after 
striking the occiput and claimed loss of consciousness.  No 
neurological findings or symptoms were noted to have 
developed, and after observation for four days he was noted 
to be asymptomatic.  No headaches were noted at discharge, 
and the diagnosis was head trauma, no concussion.  

At separation in May 1971, the eyes were normal.  
Ophthalmoscopic examination was normal, and the pupils and 
ocular motility were normal.  Visual acuity was 20/20 on the 
right.  Accommodation and field of vision were normal on the 
right.  Neurologic examination was normal.  On the 
accompanying medical history, he denied having or having had 
eye trouble. 

On VA examination in April 2004, no history of abnormalities 
of the eyes was noted.  The examiner opined that the veteran 
had no residuals of any concussion, noting the May 1971 
separation examination showed a history of concussion with no 
neurologic sequelae at that time.  

A September 2002 VA treatment record reflects complaints of 
losing sight in the right eye; visual acuity was 20/100 on 
the right.  Private treatment in this regard was noted, and 
these records have not been associated with the claims file.  
The Board notes that an October 2002 VA treatment record 
reflects an impression of asymptomatic peripheral 
choriretinal atrophy with overlying vitreous floater, right 
eye.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the April 2004 
spine examination, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The examiner should respond 
to the following:  1) Is there any 
relationship between the documented lumbar 
strain during service in July 1968 and the 
current lumbar strain?  2) Is it at least 
as likely as not that any identified back 
disability, to include degenerative 
changes of the lumbar spine, as noted in 
April 2004, are related to, or consistent 
with, an in-service injury, to include one 
in which the veteran was blown off the top 
of a trac vehicle landing on his back?  A 
complete rationale should accompany any 
opinion provided.  

2.  The AOJ should request that the 
veteran provide information in regard to 
any and all hospitalizations in 
association with a back disorder.  The AOJ 
should attempt to obtain any identified 
records.  Any records obtained should be 
associated with the claims file.  

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any right or left 
foot/toe disorder.  The claims file should 
be made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any identified 
disorder of the right or left foot/toe is 
consistent with toe fractures in 
association with a 96-pound, 155mm 
projectile having fallen on his feet 
during service in January 1968.  A 
complete rationale should accompany any 
opinion provided.  

4.  The AOJ should attempt to obtain any 
private records of treatment in regard to 
the right eye.  Any records obtained 
should be associated with the claims file.  

5.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any right eye 
disability.  The claims file should be 
made available in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  The 
AOJ should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not that any identified 
right eye disability is related to any in-
service injury or manifestations.  A 
complete rationale should accompany any 
opinion provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable period of time in which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


